FILED
                                                                         United States Court of Appeals
                         UNITED STATES COURT OF APPEALS                          Tenth Circuit

                               FOR THE TENTH CIRCUIT                         September 16, 2020
                           _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
 JOE W. BERRY,

          Petitioner - Appellant,
                                                              No. 20-6066
 v.                                                    (D.C. No. 5:20-CV-00132-D)
                                                            (W.D. Oklahoma)
 RICK WHITTEN, Warden,

          Respondent - Appellee.
                         _________________________________

               ORDER DENYING CERTIFICATE OF APPEALABILITY*
                      _________________________________

Before PHILLIPS, MURPHY, and McHUGH, Circuit Judges.
                   _________________________________


       Petitioner Joe W. Berry, a prisoner in Oklahoma state custody, seeks a Certificate

of Appealability (“COA”) to challenge the district court’s dismissal of his 28 U.S.C.

§ 2254 petition for a writ of habeas corpus. We decline to grant a COA and dismiss the

matter.




       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                 I.   BACKGROUND

       On April 16, 1992, Mr. Berry—who was a juvenile at the time—pleaded guilty to

various Oklahoma crimes1 and was sentenced to a 145-year term of imprisonment.2 He

did not appeal.

       On September 25, 2017, Mr. Berry filed a petition for post-conviction relief in

Oklahoma state trial court that claimed his sentence violated the Eighth Amendment. The

state trial court denied that petition, and Mr. Berry appealed to the Oklahoma Court of

Criminal Appeals (“OCCA”).

       On January 10, 2020, the OCCA affirmed. Specifically, the OCCA reasoned that

under its precedents, the Supreme Court’s decision in Graham v. Florida, 560 U.S. 48

(2010), applies only to the imposition of a sentence of life without parole, not to the

potential cumulative effect of multiple determinate sentences. Two OCCA judges

dissented.

       On February 18, 2020, Mr. Berry filed a § 2254 petition in the Western District of

Oklahoma. The petition raised a single claim: that Mr. Berry’s “aggregate sentences

violate[] the Eighth Amendment [by] establishing a mandatory life without parole

sentence.” App. 46 (capitalization omitted).


       1
         Those crimes were: rape, sexual battery, robbery with a firearm, and possession
of a firearm while committing a felony.
       2
         Mr. Berry represents, in his request for a COA, that he was sentenced to a
150-year term of imprisonment. The discrepancy between the 145 years described by the
magistrate judge and the 150 years described by Mr. Berry is immaterial to our resolution
of this appeal.

                                                 2
       The district court referred Mr. Berry’s petition to a magistrate judge. On March 4,

2020, the magistrate judge recommended that Mr. Berry’s petition be dismissed as

untimely. The magistrate judge reasoned that Mr. Berry’s claim was based on Graham

and was therefore filed outside the applicable one-year limitations period. Mr. Berry

timely filed an objection to the magistrate judge’s recommendation.

       On April 17, 2020, the district court adopted the magistrate judge’s

recommendation, dismissed Mr. Berry’s petition with prejudice, and denied a COA.

Mr. Berry timely filed a notice of appeal, followed by a formal request for a COA.

                                  II.    DISCUSSION

                             A. Certificate of Appealability

       “[A] prisoner seeking postconviction relief under 28 U.S.C. § 2254 has no

automatic right to appeal a district court’s denial or dismissal of the petition.” Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003). “Instead, [a] petitioner must first seek and obtain a

COA.” Id. To obtain a COA, a petitioner must make “a substantial showing of the denial

of a constitutional right.” 28 U.S.C. § 2253(c)(2). “When, as here, the district court

denies relief on procedural grounds, the petitioner seeking a COA must show both ‘that

jurists of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable whether

the district court was correct in its procedural ruling.’” Gonzalez v. Thaler, 565 U.S. 134,

140–41 (2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).




                                                  3
                                      B. Timeliness

       Congress has established a one-year limitations period for the filing of a § 2254

petition that runs from the latest of four dates:

              (A) the date on which the judgment became final by the conclusion
       of direct review or the expiration of the time for seeking such review;

              (B) the date on which the impediment to filing an application created
       by State action in violation of the Constitution or laws of the United States
       is removed, if the applicant was prevented from filing by such State action;

              (C) the date on which the constitutional right asserted was initially
       recognized by the Supreme Court, if the right has been newly recognized
       by the Supreme Court and made retroactively applicable to cases on
       collateral review; or

              (D) the date on which the factual predicate of the claim or claims
       presented could have been discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1). Mr. Berry’s conviction became final on April 27, 1992. To

demonstrate timeliness, Mr. Berry relies on subsection (C).

       The district court determined Mr. Berry’s claim is based on Graham, and therefore

needed to be filed within one year of that decision. Id. § 2244(d)(1)(C). Mr. Berry

counters that his claim is based on Montgomery v. Louisiana, 136 S. Ct. 718 (2016), and

Budder v. Addison, 851 F.3d 1047 (10th Cir. 2017).

       Reasonable jurists could not debate the correctness of the district court’s ruling for

two reasons. First, it is not debatable whether Mr. Berry’s claim is based on Graham.

Second, it is not debatable whether Mr. Berry’s petition was timely filed even if his claim

is based on Montgomery.




                                                    4
   Graham

       In Graham, the Supreme Court summarized its holding as follows:

       The Constitution prohibits the imposition of a life without parole sentence
       on a juvenile offender who did not commit homicide. A State need not
       guarantee the offender eventual release, but if it imposes a sentence of life
       it must provide him or her with some realistic opportunity to obtain release
       before the end of that term.

560 U.S. at 82. Mr. Berry’s petition alleges that he was a juvenile offender who did not

commit homicide and is serving an effective life without parole sentence. Mr. Berry’s

claim thus falls within the ambit of Graham.

       By contrast, Mr. Berry’s claim does not fall within Montgomery. In Montgomery,

the Supreme Court held Miller v. Alabama, 567 U.S. 460 (2012), had retroactive

application to petitions for collateral review. 136 S. Ct. at 732. Miller held that “a judge

or jury must have the opportunity to consider mitigating circumstances before imposing”

a life sentence without the possibility of parole on a juvenile homicide offender. 567 U.S.

at 489. Mr. Berry’s petition does not allege that he committed homicide or that the judge

who sentenced him was forbidden from considering mitigating circumstances. See In re

Vassell, 751 F.3d 267, 270 (4th Cir. 2014) (“Miller simply does no work for a

nonhomicide offender . . . .”).

   Montgomery

       Regardless, Mr. Berry’s petition is untimely even if his claim is based on

Montgomery, because he filed his petition for post-conviction relief in Oklahoma state




                                                  5
court more than a year after the Supreme Court decided Montgomery.3 The Supreme

Court decided Montgomery on January 25, 2016. Mr. Berry filed his petition for post-

conviction relief in state court on September 25, 2017.

       Mr. Berry argues Budder4 started a new limitations period, based on the text and

grammar of § 2244(d)(1)(C). But § 2244(d)(1)(C) refers to rights “recognized by the

Supreme Court,” not to rights recognized by this court. In Dodd v. United States, 545

U.S. 353 (2005), the Supreme Court rejected Mr. Berry’s textual argument in the context

of an identically worded statute. Id. at 357 (interpreting 28 U.S.C. § 2255(f)(3)). Mr.

Berry suggests Dodd was wrongly decided. But we are bound by the Supreme Court’s

precedents. See United States v. Manzanares, 956 F.3d 1220, 1228 (10th Cir. 2020).

Consequently, our decision in Budder could not start a new one-year limitations period.




       3
         We do not decide whether Montgomery started a one-year limitations period
under § 2244(d)(1)(C). Even if Montgomery did start a new one-year period, Mr. Berry
filed too late.
       4
        In Budder, we held that Graham applied to “any sentence that denies a juvenile
nonhomicide offender a realistic opportunity to obtain release in his or her lifetime,
whether or not that sentence bears the specific label ‘life without parole.’” 851 F.3d 1047,
1057 (10th Cir. 2017).

                                                 6
                                III.   CONCLUSION

      Because Mr. Berry fails to establish that reasonable jurists could debate whether

his habeas petition is time-barred, we DENY his request for a COA and DISMISS the

matter.

                                            Entered for the Court


                                            Carolyn B. McHugh
                                            Circuit Judge




                                               7